DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 05/25/2021 has been considered.
Response to Arguments
Applicant’s arguments with respect to Luckey et al., (US 2013/0113589) in view of Pauley et al., (US 2010/0162557) and further in view of VanSchaick et.al. (US 4,663,604) and Broverman et.al., (US 3,447,112), not disclosing or suggesting, novel features of claims 1-20 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a vehicle transformer, comprising: 
a transformer core including a first yoke and a second yoke, the yokes being opposed, and a first limb and a second limb, the limbs extending in between the yokes along a parallel limb axis, 
wherein a support structure is provided at each of the yokes, configured to carry the vehicle transformer with horizontal oriented limb axis, 
wherein a hollow cylindrical coil with at least one respective electrical winding is arranged around each of the limbs, 
, and
wherein the support structure includes a beam structure from an approximately wave-shaped strip of metal at each yoke.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2, 3 and 6-8 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 9 recites, a vehicle transformer, comprising: 
a transformer core including a first yoke and a second yoke, the yokes being opposed, and a first limb and a second limb, the limbs extending in between the yokes along a parallel limb axis, 
wherein a support structure is provided at each of the yokes, configured to carry the vehicle transformer with horizontal oriented limb axis, 
wherein a hollow cylindrical coil with at least one respective electrical winding is arranged around each of the limbs, 
wherein the hollow cylindrical coil is rigidly connected with the limb so that a flexural resistance of a rigid combination of both is improved therewith compared to a combination of both without rigid connection, and, 
wherein the support structure includes a beam structure from an approximately wave- shaped strip of metal at each yoke, wherein peaks and lows of the beam structure extend along parallel lines.  (Emphasis added).

Claims 4, 5 and 10-20 are allowed because each claim is directly or indirectly dependent of independent Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MALCOLM BARNES/
Examiner, Art Unit 2837
5/28/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837